Citation Nr: 0031939	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  95-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
left ulnar nerve transplant (minor).  

4.  Entitlement to an evaluation in excess of 10 percent for 
impingement of the right shoulder (major).  

5.  Entitlement to an evaluation in excess of 10 percent for 
impingement of the left shoulder (minor).  

6.  Entitlement to a compensable evaluation for post 
arthrogram right elbow bursitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


INTRODUCTION

The appellant had active service from October 1968 to October 
1971, from May 1977 to August 1987, and from September 1987 
to January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that determination, the RO established service 
connection for bursitis of the right elbow (assigned a 
noncompensable evaluation), left ulnar nerve transplant 
(noncompensable evaluation), impingement of the right 
shoulder (major) (noncompensable evaluation), and impingement 
of the left shoulder (minor) (noncompensable evaluation), and 
denied the claims seeking service connection for lumbar 
strain, a bilateral knee disorder, a right hip disorder, and 
fibromyalgia of multiple joints.  The appellant disagreed 
with the evaluations assigned and with the denials of service 
connection, and this appeal ensued.  

In a June 1995 rating decision, the RO granted service 
connection for fibromyalgia of multiple joints.  In an April 
1998 rating decision, it granted service connection for 
lumbar strain.  These decisions constituted a full award of 
those benefits sought on appeal, Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997), and the record does not 
indicate that the appellant disagreed with the rating or 
effective dates assigned to these disabilities.  For these 
reasons, the Board no longer has jurisdiction over these 
claims.  

In a November 1997 rating decision, the RO increased the 
evaluations assigned to the left ulnar nerve, the right 
shoulder, and the left shoulder disabilities to 10 percent 
each.  Claimants presumably seek the maximum benefit allowed 
by law and regulation.  These claims remain in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Therefore, the issues for appellate review are as stated on 
the title page of this decision.  The claims of service 
connection for a bilateral knee disorder and a right hip 
disorder are addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  The left ulnar nerve transplant (minor) disability is 
manifested by complaints of increased numbness and decreased 
sensation and strength, and full range of motion.  

2.  The impingement of the right shoulder (major) disability 
was manifested prior to August 12, 1996 by full range of 
motion.  

3.  The impingement of the right shoulder (major) disability 
is manifested on and after August 12, 1996 by flexion limited 
to the shoulder level and functional loss due to pain on 
motion.  

4.  The impingement of the left shoulder (minor) disability 
was manifested prior to August 12, 1996 by full range of 
motion.  

5.  The impingement of the left shoulder (minor) disability 
is manifested on and after August 12, 1996 by flexion limited 
to the shoulder level and functional loss due to pain on 
motion.  

6.  The post arthrogram right elbow bursitis disability is 
manifested by complaints of pain on motion, flexion limited 
to 120 degrees, full extension, and no functional loss due to 
pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left ulnar nerve transplant (minor) are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5205 to 5213 (1999).  

2.  The criteria for a 30 percent evaluation for impingement 
of the right shoulder (major) are met effective August 12, 
1996.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5200 to 5203 (1999).  

3.  The criteria for a 20 percent evaluation for impingement 
of the left shoulder (minor) are met effective August 12, 
1996.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5200 to 5203 (1999).

4.  The criteria for a compensable evaluation for post 
arthrogram right elbow bursitis are not met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5205 to 5213 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

As an initial concern, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, but is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
assistance must include making reasonable efforts to obtain 
relevant records (including private records) adequately 
identified, service medical records, VA records, and records 
from any Federal department or agency. laims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Here, the RO has assembled VA and other evidence 
identified by the appellant as relevant to the claims herein 
before the Board.  Moreover, the RO obtained the service 
medical records and afforded the appellant examinations to 
assess the nature of the claimed disabilities.  On review, 
the Board sees no further assistance that might benefit the 
claimant.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the claim, or 
the evidence is in equipoise, the claim will be granted.  A 
claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

II.  Evaluation in Excess of 10 percent for Left Ulnar Nerve 
Transplant

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 5209 for other 
impairment of the elbow and, by analogy, Diagnostic Code 8516 
for paralysis of the ulnar nerve.  The criteria for 
impairment of the elbow provides for a 20 percent evaluation 
for joint fracture, with marked cubitus varus or cubitus 
valgus deformity or with ununited fracture of head of radius.  
A 60 percent evaluation may be assigned for flail joint.  The 
criteria for paralysis of the ulnar nerve provides for a 10 
percent evaluation for mild incomplete paralysis, a 20 
percent evaluation for moderate incomplete paralysis, a 30 
percent evaluation for severe incomplete paralysis, and a 50 
percent evaluation for complete paralysis of the ulnar nerve, 
with "'griffin claw' deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened."  38 C.F.R. § 4.124a.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  Tic douloureux, or 
trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. § 4.124.  

By December 1993 rating decision, the RO granted the 
appellant's claim of service connection for residuals of left 
ulnar nerve transplant.  He had an ulnar nerve transplant in 
1985 during service.  Examination in 1987 showed an 
asymptomatic left elbow.  VA examination in September 1993 
revealed normal range of motion of the left elbow and noted 
no residuals affecting the left elbow.  On the basis of this 
evidence, the RO initially assigned a noncompensable 
evaluation; the evaluation was later increased to 10 percent 
disabling in a November 1997 rating decision.  

The remaining post-service evidence of record includes the 
following:

? VA examination in February 1995 revealed full range of 
motion of the elbow.  The examination report dealt 
nearly exclusively with symptoms of fibromyalgia and 
did not refer to left elbow symptomatology.  

? At a hearing in August 1995, the appellant testified 
that due to the transplant in service, he had arthritic 
"grown at that hollow bone that they cut to move the 
ulnar nerve out".  His spouse indicated that he had 
lost sensation in his hands, thereby reducing his 
ability to grasp objects.  

? VA examination in March 1996 showed that the appellant 
complained of increased numbness in the left upper 
extremity over the previous year.  

? VA examination in August 1996 revealed no complaints by 
the appellant concerning his left elbow, and provided 
no diagnosis or examination findings.  

? VA examination in April 1997 indicated that there was 
no neurological deficit secondary to the left ulnar 
nerve transplant.  The range of motion for the left 
elbow was within normal limits, the surgical incision 
was long healed, and there was no tenderness.  

? At a hearing in August 1997, the appellant stated that 
he had reduced sensation and strength in his left hand 
following the left ulnar nerve transplant.  

This evidence includes no indication of a fractured left 
elbow, or of marked varus or cubitus valgus deformity, or of 
ununited fracture of the head of the radius.  Nor is there 
any finding of flail joint involving the left elbow.  Thus, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent under the criteria of Diagnostic Code 
5209.  As for the criteria set forth at Diagnostic Code 8516, 
there is no evidence of incomplete or complete paralysis 
affecting the left ulnar nerve.  VA examination in February 
1995 showed full range of motion of the left elbow.  The 
appellant testified at an August 1995 hearing without any 
suggestion of incomplete or complete paralysis.  VA 
examination in March 1996 showed complaints of increased 
numbness, but no suggestion of even incomplete paralysis.  VA 
examination in April 1997 found no neurological deficit and 
left elbow range of motion that was within normal limits.  
The appellant testified at an August 1997 hearing and 
complained of decreased sensation and strength, but without 
suggestion of even incomplete paralysis.  Thus, there is no 
evidence of incomplete or complete paralysis at any level of 
severity, and the preponderance of the evidence is against an 
evaluation in excess of 10 percent under the criteria of 
Diagnostic Code 8516.  

Because the criteria of Code 8516 provides for compensation 
based upon complete or incomplete paralysis, in other words 
limited motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
are applicable to the claim.  The Board must therefore 
consider the functional loss due to pain associated with any 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995).  The evidence described above, though, indicated 
that the appellant had full range of motion of the left 
elbow.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not applicable to this claim.  

Other diagnostic codes provide for criteria involving the 
elbow that are not applicable to this claim.  For example, 
Diagnostic Code 5205 provides for evaluation based on 
ankylosis of the elbow.  This criteria, though, is not 
applicable because it not supported by evidence showing 
ankylosis.  Diagnostic Codes 5206, 5207, and 5208 provide for 
evaluations based on limitation of motion of the left elbow.  
Because VA examinations in February 1995 and April 1997 
revealed full range of motion of the left elbow, the evidence 
does not support the criteria.  Four other sets of criteria, 
Diagnostic Codes 5210 (nonunion of radius and ulna with flail 
false joint), 5211 (impairment of ulna), 5212 (impairment of 
radius), and 5213 (impairment of supination and pronation), 
provide for higher evaluations.  However, the evidence 
summarized above provides no suggestion of nonunion of radius 
and ulna with flail false joint, impairment of ulna, 
impairment of radius, or impairment of supination and 
pronation involving the left elbow.  

III.  Evaluations in Excess of 10 percent 
for Impingement of the Right and Left Shoulders

By December 1993 rating decision, the RO granted service 
connection for impingement of the right shoulder and left 
shoulder, awarding each noncompensable evaluations pursuant 
to the criteria of Diagnostic Code 5203 for impairment of the 
clavicle or scapula.  Service medical records showed 
bilateral impingement and degenerative changes.  VA 
examination in September 1993 revealed full range of motion 
of the shoulders.  On the basis of this evidence, the RO 
assigned a noncompensable evaluation to each shoulder 
disability.  These evaluations were later, in a November 1997 
rating decision, increased to 10 percent disabling.  

The remaining post-service evidence of record was as follows:

? VA clinical records in April 1993 showed impingement of 
the right and left shoulders, with "ok" range of 
motion except for some pain.  

? VA clinical records in November 1993 showed full range 
of motion, impingement, and no subluxation.  

? VA x-ray study in July 1993 found minimal subchondral 
cystic change in the glenoid in the right shoulder and 
no other abnormalities of the right and left shoulders.  
No changes were noted in a November 1993 VA x-ray 
study.  

? VA examination in February 1995 discussed the service-
connected fibromyalgia syndrome and did not refer to 
the shoulder disabilities.  

? A private physician's February 1995 statement showed 
that the appellant underwent surgery on the right 
shoulder in January 1995, where a subacromial 
decompression and excision of the distal clavicle was 
performed.  He did well after the procedure and 
underwent physical therapy; recovery was expected to 
take three to six months.  The physician also noted 
that the appellant would likely need similar surgery to 
the left shoulder.  

? At a hearing in August 1995, the appellant testified 
that he had limited range of motion in the both 
shoulders and had difficulty maneuvering his shoulders 
to put on a coat or jacket.  He noted that pain 
prevented motion, but was unclear as to the extent of 
that limitation, and stated that he sometimes needed 
help dressing.  

? VA examination in March 1996 indicated that the 
appellant complained of sore shoulders, continuing pain 
over the right shoulder despite surgery in 1995, a 
steady ache affecting both shoulders, and pain that 
restricted activities.  Examination revealed that 
multiple areas of the right shoulder, and to a lesser 
extent the left shoulder, were sore to even light 
palpation.  The examiner noted that as the appellant 
moved his shoulders past 60 and 70 degrees there were 
multiple audible complaints of discomfort and facial 
expressions of pain, although he was fully able to 
elevate in spite of the pain.  The examiner also noted 
that he had reviewed a July 1994 magnetic resonance 
image of both shoulders, which showed some degenerative 
joint disease of the acromioclavicular joint of the 
left shoulder and degenerative joint disease of the 
acromioclavicular joint of the right shoulder with a 
possible labial tear and an intact cuff.  

? A June 1996 private physician's statement indicated 
that since the January 1995 surgery, the appellant has 
had continued and increased discomfort in the right 
shoulder and would need decompression of the left 
shoulder as well.  

? VA examination on August 12, 1996 showed a well healed 
scar over the right shoulder, abduction of the right 
shoulder limited to 45 degrees, abduction of the left 
shoulder limited to 90 degrees, internal rotation of 
90 degrees bilaterally, external rotation of 45 degrees 
bilaterally, and forward flexion of 90 degrees 
bilaterally.  

? VA orthopedic examination in April 1997 indicated that 
the appellant had moderate tenderness over the 
bicipital groove of both shoulders and the 
acromioclavicular regions of both shoulders (right 
considerably more than left), and a healed incision on 
the right shoulder.  The range of motion was measured 
as within normal limits for both shoulders except for 
abduction, which was approximately 90 degrees 
bilaterally.  It was noted that he complained of pain 
at the extremes of all motions of both shoulders and 
that he had some weakness and fatigability, which were 
corollaries of the pain, but no incoordination.  The 
examiner commented that any additional range of motion 
loss in degrees due to these factors could not be 
estimated objectively.  

? VA general medical examination in April 1997 indicated 
that the appellant could abduct his shoulders only to 
the horizontal, backward extension 20 degrees, and 
forward flexion to the horizontal, although he had very 
little external and internal rotation because of pain.  
The examiner noted that he could put the shoulders 
though full range of motion and that there was no heat, 
redness, or swelling.  The diagnoses included residual 
of right shoulder impingement syndrome surgery.  

? At a hearing in August 1997, the appellant testified 
that he had considerable limitation of motion in both 
shoulders due to pain.  He indicated that he had 
difficulty manipulating a wheelchair at times.  

The disabilities are currently assigned 10 percent 
evaluations pursuant to the criteria of Diagnostic Code 5203 
for impairment of the clavicle or scapula.  




		Major 		Minor
  Dislocation of		20 %		20 %
  Nonunion of:
    With loose movement		20		20
    Without loose movement 		10		10
  Malunion of		10		10

There is, however, no indication that impingement of the 
right or left shoulders is manifested by dislocation, 
nonunion, or malunion of the clavicle or scapula.  Thus, an 
evaluation in excess of 10 percent under the criteria of 
Diagnostic Code 5203 is not appropriate.  

In the alternative, the disabilities may be rated on 
impairment of function of a contiguous joint.  For example, 
pursuant to the criteria of Diagnostic Code 5200, evaluation 
in excess of 10 percent could be assigned for ankylosis of 
scapulohumeral articulation.  Because the evidence of record 
does not indicate that the left or right shoulders are 
manifested by ankylosis, a higher evaluation pursuant to this 
criteria is not in order.  Similarly, pursuant to the 
criteria of Diagnostic Code 5202, an evaluation in excess of 
10 percent may be assigned for impairment of the humerus.  
However, there is no evidence suggesting that the shoulder 
disabilities are manifested by the loss of the head of a 
humerus (flail shoulder), nonunion of a humerus (false flail 
joint), fibrous union of a humerus, recurrent dislocation of 
at scapulohumeral joint, or malunion of a humerus.  That 
criteria, therefore, is not applicable to this claim.  

Under the criteria of Diagnostic Code 5201 for limitation of 
motion of the arm, the following ratings apply:

			Major 		Minor
To 25 degrees from side			40 %		30 %
Midway between side and shoulder level		30 	
	20
At shoulder level                                    	
	20		20

38 C.F.R. § 4.71a.  The standardized description of shoulder 
joint motion is abduction from zero to 180 degrees and 
flexion from zero 180 degrees.  38 C.F.R. § 4.71.  

As for the right, or major, shoulder, VA examination in April 
1993 showed "ok" range of motion and VA clinical records in 
November 1993 revealed full range of motion.  These findings 
do not indicate motion limited to the shoulder level as 
required for a 20 percent evaluation, or even more 
restriction as required for higher evaluations.  Thus, an 
evaluation in excess of 10 percent for the right shoulder is 
not warranted based on these findings.  VA examination in 
March 1996 revealed that the appellant could move his 
shoulder past 60 and 70 degrees only with pain, but was not 
specific as to any actual limitation of motion.  
VA examination on August 12, 1996 showed right shoulder 
abduction to 45 degrees and right shoulder flexion to 90 
degrees.  These findings correspond to right shoulder flexion 
limited to the shoulder level, thereby warranting a 20 
percent evaluation, and abduction limited to between the side 
and shoulder level, the requirement for a 30 percent 
evaluation.  VA examinations in April 1997 revealed flexion 
limited to the horizontal and abduction limited to 90 
degrees, both essentially at the shoulder level as required 
for a 20 percent evaluation.  Based on this evidence, the 
evidence supports a 20 percent evaluation under Diagnostic 
Code 5201 from the VA examination on August 12, 1996. 

Because the criteria of Code 5201 provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable to the claim.  The Board must 
therefore consider the functional loss due to pain associated 
with any limitation of motion.  DeLuca, 8 Vet. App. at 204-
07.  Prior to the VA examination on August 12, 1996, there 
was no indication of a loss of motion.  Thus, no additional 
loss of motion could be possible due to pain.  VA examination 
on August 12, 1996, though, indicated that the appellant 
visibly expressed pain, which, the appellant complained, 
restricted his activities.  This finding supports a further 
increase in the evaluation to 30 percent based on functional 
loss due to pain.  Thereafter, VA examinations in April 1997 
showed similar findings, with pain at the extremes of motion, 
weakness and fatigability, although the examiner noted that 
additional loss of motion could not be objectively estimated.  
These findings support a continuation of the 30 percent 
evaluation for the right, or major, shoulder disability.  
Therefore, it is the determination of the Board that the 
evidence supports a 30 percent evaluation as of the 
VA examination on August 12, 1996.  

As for the left, or minor, shoulder disability, the evidence 
as applied to the criteria of Diagnostic Code 5201 results in 
a similar outcome.  VA examination on August 12, 1996 showed 
left shoulder abduction and flexion to 90 degrees, or at the 
shoulder level, thereby corresponding to a 20 percent 
evaluation for a minor shoulder.  Prior to that examination, 
the evidence of record showed no limitation of motion, which 
did not correspond to the criteria for an evaluation in 
excess of 10 percent prior to August 12, 1996.  After the VA 
examination on August 12, 1996, the VA examination in April 
1997 revealed flexion of the left shoulder limited to 
90 degrees, again corresponding to a 20 percent evaluation 
under the criteria of Diagnostic Code 5201.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are applicable 
to the claim, and so the Board must consider the functional 
loss due to pain associated with any limitation of motion.  
DeLuca, 8 Vet. App. at 204-07.  Prior to August 12, 1996, 
there was no indication of additional loss of motion due to 
pain on motion.  Moreover, after August 12, 1996, as of when 
the Board herein assigned a 20 percent evaluation, a further 
increase above 20 percent was not warranted under Diagnostic 
Code 5201 because that code provided for no more than a 20 
percent evaluation.  See Johnston v. Brown, 10 Vet. App. 80 
(1997) (VA cannot assign an evaluation greater than that 
provided for by diagnostic code, except for extraschedular 
purposes).  Therefore, it is the determination of the Board 
that the evidence supports a 20 percent evaluation effective 
as of the VA examination on August 12, 1996.  

IV.  Compensable Evaluation for Post Arthrogram Right Elbow 
Bursitis

By December 1993 rating decision, the RO granted service 
connection for bursitis of the right elbow, status post 
arthrogram.  Service medical records showed a finding of 
right ulnar nerve entrapment in 1988 and of a right elbow 
bone fragment in 1990.  In the two years before he separated 
from service, records showed chronic mild bursitis.  VA 
examination in September 1993 showed a well healed surgical 
scar over the right elbow, some tenderness, and full range of 
motion.  The impression was history of bone fragment right 
elbow.  Based on this evidence, the RO assigned a 
noncompensable evaluation pursuant to the criteria of 
Diagnostic Code 5209.  

The criteria of Diagnostic Code 5209 for other impairment of 
the elbow provides for a 60 percent evaluation for flail 
joint and a 20 percent evaluation for joint fracture, with 
marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of head of radius.  38 C.F.R. § 4.71a.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The remaining relevant evidence includes the following:

? A nerve conduction study in July 1993 of the right 
ulnar motor nerve across the right elbow was normal, as 
was the right ulnar sensory nerve.  Clinically, there 
was evidence of right ulnar nerve compression at the 
right elbow.  Proper positioning and elbow brace was 
given to the appellant.  An x-ray study of the right 
elbow showed no definite bony or joint abnormality.   

? VA clinical records in August 1993 showed that the 
appellant complained of pain in the right elbow with 
associated numbness on the ulnar side of the hand for 
the previous six years.  Examination revealed a history 
of right elbow pain, slight tenderness, range of motion 
from zero to 120 degrees, and pain worse at full 
extension.  

? At an August 1995 hearing, the appellant testified that 
he has masses of cartilage or some other solid 
substance floating at his right elbow, which occasional 
lodged near a nerve and caused pain.  It was noted that 
he wore a device to keep his arm from being fully 
extended and that he had limited use of the elbow 
because of reduced strength.  

? VA examination in March 1996 indicated that the 
appellant described a floater at the tip of the right 
elbow present for the previous 10 years that 
occasionally moved around and cause severe pain 
multiples times per day.  The examination did not note 
any disorder affecting the right elbow.  

? VA examination in August 1996 did not discuss the right 
elbow claim.  

? VA orthopedic examination in April 1997 showed that the 
appellant complained of tenderness at the tip of the 
right elbow.  Examination revealed range of motion of 
the right elbow within normal limits, without 
tenderness to palpation.  The examiner concluded that 
there was no evidence of bursitis of the right elbow 
and that there was no functional impairment due to 
pain, nor any weakness or fatigability secondary to 
pain.  

? At a hearing in August 1997, the appellant testified 
that he had considerable impairment at times because of 
tightening of the skin at the base of the elbow causing 
a "spasm pain".  This impairment, he maintained, 
sometimes prevented him from being able to brush his 
teeth or eat with his right hand.  

? VA general medical examination in April 1997 showed no 
complaints or findings relevant to the right elbow.  

The evidence summarized above provides no indication of flail 
joint involving the right elbow or joint fracture, with 
marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of head of radius.  Therefore, a 
compensable evaluation is not appropriate pursuant to the 
criteria of Diagnostic Code 5209 for other impairment of the 
elbow.  See 38 C.F.R. § 4.31.  

Other diagnostic codes provide for criteria involving the 
elbow.  For example, Diagnostic Code 5205 provides for 
evaluation based on ankylosis of the elbow.  This criteria, 
though, is not applicable because it not supported by 
evidence showing ankylosis.  Diagnostic Codes 5206, 5207, and 
5208 provide for evaluations based on limitation of motion of 
the right elbow.  VA examination in August 1993 showed right 
elbow range of motion from zero degrees extension to 120 
degrees flexion, whereas the VA examination in April 1997 
showed the range of motion within normal limits.  Taking just 
the August 1993 results most favorable to the appellant, 
flexion limited to 120 degrees is less than the 100 degrees 
required for a 10 percent evaluation under Diagnostic Code 
5206.  Extension was not limited, and therefore did not 
support a compensable evaluation under Diagnostic Code 5207.  
As for Diagnostic Code 5208, a 20 percent evaluation may be 
assigned for forearm flexion limited to 120 degrees and 
extension limited to 45 degrees.  38 C.F.R. § 4.71a.  While 
the August 1993 flexion measurement of 120 degrees meets part 
of that criteria, the measurement of full extension does not 
meet the criteria of extension limited to 45 degrees as 
required for a higher evaluation under that diagnostic 
criteria.  

Because the criteria of Diagnostic Codes 5206, 5207, and 5208 
provide for compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are applicable to 
the claim.  The Board must therefore consider the functional 
loss due to pain associated with any limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although 
the appellant and his spouse testified that he had reduced 
strength and use of the right elbow due to pain on use and 
the VA examination in August 1993 noted worse pain at full 
extension, the VA examination in April 1997, the only 
examination report to assess functional loss due to pain on 
use, revealed full range of motion and no functional 
impairment, weakness, or fatigability due to pain.  
Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not support a compensable evaluation.  

Four other sets of criteria, Diagnostic Codes 5210 (nonunion 
of radius and ulna with flail false joint), 5211 (impairment 
of ulna), 5212 (impairment of radius), and 5213 (impairment 
of supination and pronation), provide for higher evaluations.  
However, the evidence summarized above provides no suggestion 
of nonunion of radius and ulna with flail false joint, 
impairment of ulna, impairment of radius, or impairment of 
supination and pronation involving the right elbow.  

For these reasons, the Board determines that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation for post arthrogram 
right elbow bursitis.  


ORDER

An evaluation in excess of 10 percent for left ulnar nerve 
transplant (minor) is denied.  

A 30 percent evaluation for impingement of the right shoulder 
(major) is granted effective August 12, 1996.  

A 20 percent evaluation for impingement of the left shoulder 
(minor) is granted effective August 12, 1996.  

A compensable evaluation for post arthrogram right elbow 
bursitis is denied.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute eliminates the 
requirement of a well-grounded claim and fundamentally alters 
VA's duty to assist the claimant in the development of facts 
pertinent to the claims herein at issue.  It appears from the 
record that the RO denied the claims of service connection 
for a bilateral knee disorder and a right hip disorder in 
part because the record did not contain medical evidence 
linking a current disorder to service.  Essentially, these 
claims were denied because they were not well grounded, which 
now cannot serve as a basis for a denial.  In order to ensure 
that VA complies with this new statute, the case is REMANDED 
for the following development:

1.  The RO should review the claims file 
and ensure that VA has complied with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The RO 
should take all appropriate action 
necessary to ensure that VA complies with 
this statute.  All development 
accomplished must be documented in the 
claims file.  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claim of service connection for a 
bilateral knee disorder and a right hip disorder.  If any 
benefit sought on appeal, for which a notice of disagreement 
has been filed, remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board.  



		
	Jeffrey J. Schueler
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


